DETAILED ACTION
This office action is in response the application filed March 31, 2021. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2022 was filed after the mailing date of the application on the same date  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,6,9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the parameter" in the claim body.  There is insufficient antecedent basis for this limitation in the claim. Further, claims 6, 9 and 12 are dependent upon claim 3 and fail to correct the issue. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,5,10,11,13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Manolios” (US PG Pub 2016/0371167) in view of “Adir” (US PG Pub 2017/0091081). 

Regarding Claim 1, Manolios teaches: 
1. A system verification program generation device configured to: 5which is a program that verifies whether the system design derived from system requirements satisfies one or more verification items extracted from the system requirements.  (See Manolios Fig. 1, teaches verification programs 118, 120, which verify design model conforms with verification elements (see e.g. Fig 3) which are extracted from the requirements (e.g. ¶¶82,102,109 etc) by running the verification module 120 against the design model, where 120 includes module 120 includes verification steps as in 118 and Fig. 3 (see ¶29) to verify the design model against the system requirements from which it is derived). 

Manolios does not explicitly teach, but Adir teaches: 
search a system design for execution entities and parameters of a verification program. (See e.tg. Adir, 306, Fig. 3, ¶¶30, 48-50, claim 1, as a part of formal verification system in Adir, Adir teaches searching the Design Model for input variables of runnable entities in the design model) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Manolios and Adir as each is directed to formal requirement verification systems verifying requirement implementation, and Adir recognized “Each software component describes some feature in the vehicle and includes a number of “runnable entities” that may be C functions. The model of the application and of the software components define how the runnable entities should be executed and the dependencies between them.” (¶2) and Adir leveraged this information to carryout formal verification of the model and system. 

Regarding the dependent claim 2, Manolios and Adir further teach: 
2. The system verification program generation device according to claim 1, wherein the device is configured to search for the execution entities and the parameters using search 10procedures, which are procedures for searching for the execution entities and the parameters of the verification program from the system design.  (See e.g. Adir, 306, Fig. 3, ¶¶30, 48-50, claim 1, as a part of formal verification system in Adir, Adir teaches searching the Design Model for input variables of runnable entities in the design model, see further ¶46)

Claims 17 and 18 are rejected on the same basis as claims 1 and 2 above.

Claims 19 and 20 are rejected on the same basis as claims 1 and 2 above.

Regarding the dependent claims 4,5,10,11, and 13-16, Manolios and Adir further teach: 
4. The system verification program generation device according to claim 1, comprising a generation unit which generates the verification program by assigning the searched parameters to arguments of commands that constitute the verification program.   
(See e.g. Adir, 306-310, Fig. 3, ¶¶48-51, parameters for runnable entities derived from the design model are refined and input into the verification tool for verification) 

Claim 5 is rejected on the same basis as claim 4 above. 

10. The system verification program generation device according to claim 1, comprising an 25extraction unit which extracts one or more verification items from the system requirements.  (See Manolios Fig. 3, 118, 120, Fig 1 teaching verification program elements verifying different elements in the design model in 120, Fig. 1, and further in e.g. ¶¶82,102,109 etc teaching extracting the verification items from system requirements) 

Claim 11 is rejected on the same basis as claim 10 above. 
Claim 13 is rejected on the same basis as claim 10 above. 

15. The system verification program generation device according to claim 1, receives the generated system design from a system design device that takes the system requirements as input 10and generates the system design corresponding to the system requirements.  (See Manolios e.g. ¶29 passing requirements as input for design creation in process of Fig. 1, and e.g. carrying out the processes of Fig. 1 via devices as in ¶32)  


Claim 16 is rejected on the same basis as claim 15 above. 


Claim(s) 3,6-9,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Manolios” (US PG Pub 2016/0371167) in view of “Adir” (US PG Pub 2017/0091081) as applied above and further in view of “Prasad” (US PG Pub 2010/0125832) 
Regarding Claim 3, Manolios et al teach the limitations of claims 1 and 2 above, but do not further teach, while Prasad teaches: 
3. The system verification program generation device according to claim 2, comprising a verification template storage unit which stores verification templates, which are templates in which 15the verification items, the search procedures corresponding to the execution entities, and the search procedures corresponding to the parameters are associated and specified, (See e.g. Prasad teaches in ¶¶18, 36 a set of requirement templates which specify a template of system requirements as well as requirement monitors which are used by a model checker to verify the model against the requirements) 

respectively, wherein the device is configured to extract the search procedure corresponding to the execution entity and the search procedure corresponding to the parameter from the verification template including the verification item to be verified, and searches for the execution entity and 20the parameter of the verification program using each extracted search procedure, respectively.  (See e.g. Prasad uses the requirement templates and associated monitors in e.g. ¶18, 25 to specify elements to be searches in the state space of the application model checked by the model checker) 

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Manolios et al and Prasad as each is directed to verification systems and Prasad recognized manual “validation is substantially ad hoc, manual, and resource intensive and provides relatively limited coverage of potential bugs, especially corner-case bugs.” (¶2). 

Claim 6 is rejected on the same basis as claim 4 above.

Regarding Claim 7, Manolios et al teach the limitations of claims 1 and 4 above, but do not further teach, while Prasad teaches: 
7. The system verification program generation device according to claim 4, furtherDocket No. 3300002093US0126 comprising a command template storage unit which stores command templates, which are templates in which the execution entities, the parameters, and the commands constituting the verification program are associated and specified, respectively, (See e.g. ¶36 of Prasad teaches templatized property monitors used to specify properties to be verified for requirements validation and further used to make up the validation program)
wherein the generation unit extracts the command from the command template including 5the searched execution entities and parameters, and assigns the searched parameters to the arguments of the extracted command.  (See e.g. ¶36 of Prasad teaches templatized property monitors used to specify properties to be verified for requirements validation and further used to make up the validation program, used to validate the model or program including based on search of the state space (¶¶18,25) to output validation results in ¶36) 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Manolios et al and Prasad as each is directed to verification systems and Prasad recognized manual “validation is substantially ad hoc, manual, and resource intensive and provides relatively limited coverage of potential bugs, especially corner-case bugs.” (¶2). 

Claim 8 is rejected on the same basis as claim 7 above. 
Claim 9 is rejected on the same basis as claim 7 above. 


Claim 12 is rejected on the same basis as claim 10 above. 
Claim 14 is rejected on the same basis as claim 10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 Form includes additional prior art relevant to applicant’s disclosure related to system design validation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
6/30/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191